Citation Nr: 0718768	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-04 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of 
cervical spine injury with traumatic arthritis, currently 
evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1980 to 
December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claims of 
entitlement to a disability rating greater than 20 percent 
for residuals of cervical spine injury with traumatic 
arthritis.


FINDING OF FACT

Residuals of cervical spine injury with traumatic arthritis 
are currently manifested by no more than moderate limitation 
of motion, forward flexion greater than 15 degrees and no 
ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent, for 
residuals of cervical spine injury with traumatic arthritis, 
have not been met.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5290 (2003); 
§ 4.71a, Diagnostic Codes 5235-5243 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated October 2003, March 
2005 and March 2006.  The originating agency essentially 
asked the veteran to submit any pertinent evidence in his 
possession, and specifically informed him of the evidence 
required to substantiate his claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records (SMRs), a DD-214, VA medical 
records, VA examination reports, and statements from the 
veteran.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying the veteran's claim 
for an increased rating for residuals of cervical spine 
injury with traumatic arthritis, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1 (2006).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. §§ 4.7, 4.10 (2006).

The veteran injured his neck in service during airborne 
training in January 1981.  He was medically discharged in 
December 1984 with a diagnosis of post traumatic arthritis, 
cervical spine.  At discharge, the veteran's cervical spine 
disability was evaluated as 10 percent disabling.  The 
disability rating was increased to 20 percent in March 1985.  
VA outpatient clinic records, dated from 1996 to 2004 show 
that the veteran has occasionally sought treatment for neck 
pain.  A VA examination in December 1999 provided a diagnosis 
of residuals, injury, cervical spine with traumatic 
arthritis.  

Pertinent to his current claim, the veteran was afforded a VA 
examination in October 2003.  In her report, the VA examining 
physician noted the veteran's medical history and his 
complaints of neck pain.  The veteran stated that his neck 
flares up after sneezing, when he sleeps the wrong way, steps 
off the curb or bumps into someone.  The pain is usually on 
the right side of the neck and radiates to the shoulder, 
upper extremity and hand.  The veteran also indicated that he 
missed work four to five days within the last year because of 
neck pain and twice within the past three months.  The 
veteran stated he could still drive during flare-ups and 
takes Motrin and Tylenol for pain.

The October 2003 examination revealed the following:  Forward 
flexion is 0 to 45.  Backward extension is 0 to 45.  Lateral 
rotation is 0 to 40, bilaterally.  Lateral flexion is 0 to 20 
bilaterally.  As to repetitive lateral motion of the neck, 
the VA physician noted the spinal motion is rhythmic, no 
decrease in range of motion, no weakened movement and no lack 
of endurance or fatigue.  Neurological evaluation showed 
biceps and triceps jerks were symmetrical.  Finger 
abduction/adduction was 5/5 both hands.  Sensation was intact 
in both hands.  X-rays of the cervical spine indicated 
moderately advanced degenerative changes.  The report noted 
that there was straightening of the usual lordotic curvature.  
Also, disc space narrowing and foraminal encroachment were 
seen between C4 and C7, and there appeared to be a loss of 
vertebral height at C5, C6, and C7.  The diagnoses included 
degenerative disc and joint disease of the cervical spine.

The veteran was afforded an additional VA examination in 
December 2005.  The examining physician noted the veteran's 
inservice injury.  The veteran reported that he has daily 
neck pain that is a four out of ten.  He also stated that he 
develops flare-ups with pain that is a nine out of ten.  
Flare-ups can last as long as a week.  The veteran indicated 
that he has further decreased range of motion during flare-
ups but he denied weakness.  The report noted that the 
veteran has not been prescribed any days off from work for 
his cervical spine problem.  

Physical examination of the cervical spine revealed 
tenderness to palpation with spasm right greater than left in 
the cervical paravertebral muscle region between C3 and C7.  
It also revealed the following: range of motion forward 
flexion 0 to 30 degrees, extension 0 to 20 degrees, left 
lateral and right lateral flexion 0 to 20 degrees, left 
lateral rotation 0 to 40 degrees, and right lateral rotation 
0 to 30 degrees.  Neurological examination revealed that the 
deep tendon reflexes are all normoactive.  Motor was 5/5 on 
the upper extremities with normal proprioception and 
vibratory sensory testing.  X-rays were compared with those 
from October 2003 and showed no significant change.  The VA 
physician's impression was "stable interval examination."  
The following diagnosis was noted: residuals of cervical 
spine injury with traumatic arthritis noted.

The regulations for rating disabilities of the spine were 
revised, effective September 26, 2003.  See 68 Fed. Reg. 
51454 (Aug. 27, 2003).  VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Prior to September 26, 2003, intervertebral disc syndrome 
(IDS) was evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation. IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months (20 percent); and with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months (10 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.

Prior to September 26, 2003, limitation of motion of the 
cervical spine was evaluated as slight (10 percent), moderate 
(20 percent) or severe (40 percent). 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  The words "slight," "moderate" 
and "severe" are not defined in the rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2006).

The regulations used to evaluate disabilities of the spine 
were amended during the pendency of the veteran's appeal, 
effective as of September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006). The General Rating Formula 
for Diseases and Injuries of the Spine applies to Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating IDS Based on Incapacitating Episodes.

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, Unfavorable 
ankylosis of the entire spine, 100;

Unfavorable ankylosis of the entire cervical spine; 40;

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, 30;

Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 20;

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2. Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.

The veteran is not entitled to an evaluation higher than 20 
percent pursuant to the Rating Criteria in effect prior to 
September 26, 2003.  The residuals of cervical spine injury 
with traumatic arthritis are currently evaluated as 20 
percent disabling under Diagnostic Code 5010-5290.  38 C.F.R. 
§ 4.71a (2003).  Traumatic arthritis is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2003).  Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Diagnostic Code 5290 provides for evaluation based upon 
limitation of cervical spine motion, and a 20 percent 
disability evaluation is warranted for moderate limitation of 
motion.  VA medical examinations show that while the veteran 
has moderate limitation of motion, he is able to go about his 
daily activities and is even able to drive during flare-ups.  
In addition, there is no evidence of any incapacitating 
episodes due to IDS with bed rest prescribed by a physician.  
As there is no competent evidence of a severe limitation of 
motion, an increased rating of 30 percent is not possible 
under Diagnostic Codes 5290 and 5293.

The veteran is not entitled to an evaluation higher than 20 
percent pursuant to the rating criteria in effect beginning 
September 26, 2003.  Under Diagnostic Codes 5235 to 5243, the 
next higher evaluation, 30 percent, requires either forward 
flexion of the cervical spine 15 degrees or less or favorable 
ankylosis of the entire cervical spine.  Neither of the 
veteran's VA examinations showed a forward flexion of this 
severity, nor did they show evidence of ankylosis.  VA 
treatment records provide no evidence to support a rating 
higher than 20 percent.  Furthermore, there is no evidence of 
any incapacitating episodes due to IDS with bed rest 
prescribed by a physician which would warrant an increased 
rating under Diagnostic Code 5243.  Moreover, no objective 
neurological manifestations were demonstrated on 
examinations.  Accordingly, the Board finds that the veteran 
is not entitled to a separate rating for neurological 
manifestations.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2005).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

There is no evidence of additional cervical spine disability 
beyond that contemplated in his 20 percent rating.  There is 
no evidence of fatigability, incoordination, weakness, 
deformity, atrophy or pain on motion that is not part of his 
current rating.  VA examinations show that the veteran has 
not been prescribed any days off from his occupation because 
of flare-ups and is able to walk unaided, drive and perform 
his own activities of daily living.  

Additionally, the veteran asserts that his VA examinations 
were deficient.  In a May 2004 statement, the veteran 
maintained that the VA examining physician in October 2003 
was "less than open to recognizing the severity of his 
limitations."  As to his December 2005 VA examination, the 
veteran's April 2007 brief asserts that the examination was 
deficient in that the physician, a different physician than 
in October 2003, failed to do sufficient neurological 
testing.  The examination reports show that both VA examining 
physicians assessed the veteran's subjective complaints and 
provided a physical examination, including testing reflexes.  
Both reports indicate that the results of the neurological 
tests were normal.  Competent evidence of record supports the 
physicians' assessment that no additional testing was 
necessary.  The veteran lacks the medical expertise to 
support his assertions that additional medical testing should 
have been done.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
rating in excess of 20 percent for the veteran's cervical 
spine disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-
58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005).


ORDER

An evaluation in excess of 20 percent for residuals of 
cervical spine injury with traumatic arthritis changes is 
denied.



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


